DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8, 12, and 14-24, as recited as recited in a Request for Continued Examination in accordance with 37 CFR 1.114, filed on July 11, 2022, were subject to a non-final office action filed on August 15, 2022 (the “August 15, 2022 Non-Final Office Action”).  On November 8, 2022, Applicant submitted amendments to claim 8 (the “November 8, 2022 Amendment”).  Claims 1-7, 12, and 14-24 were not amended in the November 8, 2022 Amendment.  As such, claims 1-8, 12, and 14-24, as recited in the November 8, 2022 Amendment, are currently pending, and subject to the final office action below.

Response to Applicant’s Remarks
Response to Applicant’s Amendments Concerning Rejections under 35 U.S.C. § 112(b)
Applicant’s arguments, see Applicant’s Remarks, pp. 14-15, regarding the Claim Rejections under 35 U.S.C. § 112(b) Section, filed Novemeber 8, 2022, with respect to rejections of claims 8 and 12 under 35 U.S.C. § 112(b), have been fully considered and they are persuasive in light of Applicant’s amendments to claims 8 and 12.  Specifically, Applicant amended claim 8 to recite that the claim is directed to a data processing system, which has sufficient structure and thus, no longer renders the claim indefinite.  Therefore, the rejection of claims 8 and 12 under 35 U.S.C. § 112(b) for including an indefinite limitation is hereby withdrawn.
 

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Applicant’s Remarks, pp. 15-23, regarding the Claim Rejections under 35 U.S.C. § 103 Section, filed November 8, 2022, with respect to rejections of claim 1-8, 12, and 14-24 under 35 U.S.C. § 103, have been fully considered but they are not persuasive.  Specifically, Applicant argues that the prior art reference Achin et al. (Pub. No. US 2018/0046926) is non-analogous art, and does not teach the limitation directed to “selecting a respective predictive model for predicting disease activity for each respective time horizon based on the nested cross-validation performed, wherein the each respective time horizon is a different time horizon”, described in claim 1.  Examiner respectfully disagrees.
In response to Applicant’s argument that Achin is nonanalogous art, it has been held that a prior art reference must either be in the field of Applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Achin is deemed to be analogous art, because it is within the same field of endeavor as Applicant's claimed invention.  For example, Applicant's claimed invention is directed to a system and method for creating predictive models for an automated clinical decision support system for automated supervised and semi-supervised classification and treatment optimization of clinical events (i.e., Applicant's claims are directed to a system and method that deals with predictive analytics). See Applicant's Abstract.  Similarly, Achin invention is directed to systems and methods for time-series predictive analytics (i.e., the invention described in Achin is also concerned with predictive analytics with time-series data). See Achin, Abstract.  Applicant's claimed invention and the invention described in Achin are both directed to systems and methods for predictive analytics.  Therefore, Achin is deemed to be within the same field of endeavor as Applicant's claimed invention.
Further, Achin is deemed to be analogous art, because it is also reasonably pertinent to a particular problem with which the Applicant was concerned.  For example, one of the problems that is identified in Applicant's specification is obtaining more reliable and accurate costs for medical therapies, treatments, and visits in order to provider more reliable and accurate clinical decision support. See Applicant's specification as field on May 16, 2019, paragraphs [0189] and [0194].  Similarly, one of the problems described in Achin is using predicting models to predict costs in large-scale, time-consuming projects. See Achin, paragraph [0250].  Achin explicitly teaches that its predictive modeling approach may be applied in many areas of commerce, including healthcare. See Achin, paragraph [0008].  Therefore, Achin is reasonably pertinent to a problem identified in Applicant's claimed invention, namely using predictive models to obtain more reliable and accurate cost data in healthcare settings.  As such, Achin is also deemed to be analogous art, because it is also reasonably pertinent to a particular problem with which the Applicant was concerned. 
 	Next, in response to Applicant’s argument that Achin does not teach the limitation directed to “selecting a respective predictive model for predicting disease activity for each respective time horizon based on the nested cross-validation performed, wherein the each respective time horizon is a different time horizon”, described in claim 1, paragraph [0071] in Achin explicitly teaches that the second-order predictive model is selected from the group consisting of a RuleFit model and a generalized additive model (i.e., selecting a predictive model).  In some embodiments, the actions of the method further include performing cross-validation of the second-order model, wherein the second-order input data include at least one data set, wherein generating the second-order training data includes obtaining a first subset of the data set, and wherein generating the second-order testing data includes obtaining a second subset of the data set (i.e., selecting the predictive model is based on a nested cross-validation). Achin, paragraph [0071].  Paragraph [0015] teaches that the method includes determining a time interval of the time-series data (i.e., a time horizon), and paragraph [0018] teaches that the time intervals of the data sets are different (i.e., each respective time horizon is a different time horizon). Id. at paragraphs [0015] and [0018].
Therefore, Achin is deemed to: (1) be analogous art, and (2) teach the limitation directed to “selecting a respective predictive model for predicting disease activity for each respective time horizon based on the nested cross-validation performed, wherein the each respective time horizon is a different time horizon”, described in claim 1.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 14-18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over:
- De Bruin et al. (Pub. No. US 2014/0279746); in view of:
- Vendrell (Pub. No. US 2013/0326386);
- Achin et al. (Pub. No. US 2018/0046926);
- Takada et al. (Pub. No. US 2018/0004903); and
- Eastman et al. (Pub. No. US 2017/0016896).

	Regarding claim 1,
		- De Bruin teaches:
			- a method for creating predictive models for an automated clinical decision support system for automated supervised and semi-supervised classification and treatment optimization of clinical events using EMR data, the method comprising (De Bruin, paragraphs [0016] and [0108]; Paragraph [0016] teaches a method for assessment of status of a patient (for diagnosis, treatment selection, treatment efficacy prediction, severity assessment, disease progression or otherwise).  Paragraph [0108] teaches that the methods used in the expert system are semi-supervised learning and inference methods (i.e., the method is for automated semi-supervised classification and treatment optimization of clinical events).  Paragraph [0108] further teaches that this is an extension to the supervised learning in which all training data are completely labeled (i.e., the method is for automated supervised classification and treatment optimization of clinical events), and treatment-efficacy and diagnosis target variables are known. In semi-supervised machine learning and inference method, we have some labeled and some unlabeled training data. Because it is easier to collect unlabeled data, that shares the same characteristics and statistical, dynamic and geometric features as the labeled data, the performance of the detection, estimation and prediction methods and models are improved when semisupervised learning and inference methods are used.):
				- providing a number of Electronic Medical Records (EMR)-datasets including measurements and patient related data of a number of follow-ups (De Bruin, paragraph [0017]; Paragraph [0017] teaches that the method comprises generating a first level training dataset comprising a plurality of records comprising patient related clinical, symptomatic and laboratory data from a large number of patients on a system database (i.e., providing a number of electronic medical record (EMR)-datasets which include measurements and patient related data of a number of follow-ups).);
- providing a target-variable to be estimated or extracting a target-variable to be estimated from the EMR-datasets (De Bruin, paragraph [0184]; Paragraph [0184] teaches that the expert system estimates or predicts the target value y (i.e., estimating a target-variable from the EMR-datasets).); and
- providing a number of untrained predictive models to output probabilities and assign weights to EMR-data of the EMR-datasets, wherein each predictive model, of the number of untrained predictive models, is trainable with data using methods of machine learning (De Bruin, paragraphs [0021], [0034], and [0121]; Paragraph [0021] teaches that the method comprises treatment-planning and diagnosis datasets in a learning or training procedure to construct the processors and models (i.e., training the untrained predictive models) and find their unknown parameters which are used for assessment of the patient, medical/clinical diagnosis and treatment planning models (i.e., providing a number of untrained predictive models).  Paragraph [0034] teaches that different techniques may be used to achieve an effective result.  The feature data scheme or model may be determined by evaluating any form of probability of the reduced input feature data values and determining the output class according to a maximum probability (i.e., the models output probabilities).  A probabilistic graphical procedure may be used.  Paragraph [0083] teaches that machine learning techniques and information processing methods are applied to the medical diagnosis and treatment databases, and all computational parts of the system including pre-processing, estimation, detection, and prediction models are revised and re-trained when the size of the these databases are increased (i.e., the predictive models are trained using machine learning methods).  Paragraph [0124] teaches that the method uses machine learning procedures to update and improve the initial structure and information that were given by human physician experts, and to make better estimates of the unknowns (such as the decision weight of each rule (i.e., assigning weights to the EMR-data), and the detection threshold in each rule, etc.).); and
				- predicting disease activity (De Bruin, paragraph [0045]; Paragraph [0045] teaches that the status can include predicted response to a treatment, a diagnosis, an indication of a disease progression (i.e., predicting disease activity), a susceptibility to an illness, or other items of medical interest.).
		- De Bruin does not explicitly teach a method, comprising:
			- proving patient related data of a number of follow-ups of a same patient;
			- providing a number of different time horizons;
- performing a nested cross-validation for each time horizon, of the number of different time horizons, and for each predictive model, of the number of untrained predictive models; and
- selecting a respective predictive model for predicting disease activity for each respective time horizon based on the nested cross-validation performed, wherein the each respective time horizon is a different time horizon; and
- providing a meta-model comprising the selected predictive models for predicting a probability of an adverse event for the different time horizons provided.
		- However, in analogous art of medical data systems and methods, Vendrell teaches a method, comprising:
			- proving patient related data of a number of follow-ups of a same patient (Vendrell, paragraphs [0089] and [0090]; Paragraph [0089] teaches that follow-up information may be received for one or more patients (operation 510) (i.e., providing a number of follow-ups for the same patient).  Paragraph [0090] teaches that this feature is beneficial for aggregating and analyzing patient data to produce one or more metrics, such as error rates, outcomes associated with diagnoses, and patient test results.).
Therefore, it would have been obvious to one of medical data systems and methods at the time of the effective filing date of the claimed invention to modify the method for assessing the status of a patient using predictive models taught by De Bruin, to incorporate a step and feature directed to providing follow-up information for the same patient, as taught by Vendrell, in order to aggregate and analyze patient data to produce one or more metrics, such as error rates, outcomes associated with diagnoses, and patient test results. See Vendrell, paragraph [0090]; see also MPEP § 2143 G.
		- Further, in analogous art of systems and methods for time-series predictive analytics, Achin teaches a method, comprising:
			- providing a number of different time horizons (Achin, paragraph [0015]; Paragraph [0015] teaches a predictive modeling method including performing a predictive modeling procedure, including: (a) obtaining time-series data including one or more data sets (i.e., providing a number of different time horizons), wherein each data set includes a plurality of observations, wherein each observation includes (1) an indication of a time associated with the observation and (2) respective values of one or more variables.);
- performing a nested cross-validation for each time horizon, of the number of different time horizons, and for each predictive model, of the number of untrained predictive models (Achin, paragraphs [0031] and [0033]; Paragraph [0031] teaches that the actions of the method further include performing nested cross-validation of the predictive model (i.e., performing a nested cross-validation for each time horizon).  Paragraph [0033] teaches that performing the nested cross-validation further includes: testing the first fitted model and the second fitted model on the second partition of the time-series data; and comparing the first fitted model to the second fitted model based on results of testing the first and second fitted models on the second partition of the time-series data (i.e., performing a nested cross-validation for each time horizon and for each predictive model).); and
- selecting a respective predictive model for each respective time horizon based on the nested cross-validation performed, wherein each respective time horizon is a different time horizon (Achin, paragraphs [0015], [0018], [0071] and [0135]; Paragraph [0071] teaches that the second-order predictive model is selected from the group consisting of a RuleFit model and a generalized additive model (i.e., selecting a predictive model).  In some embodiments, the actions of the method further include performing cross-validation of the second-order model, wherein the second-order input data include at least one data set, wherein generating the second-order training data includes obtaining a first subset of the data set, and wherein generating the second-order testing data includes obtaining a second subset of the data set (i.e., selecting the predictive model is based on a nested cross-validation).  Paragraph [0015] teaches that the method includes determining a time interval of the time-series data (i.e., a time horizon), and paragraph [0018] teaches that the time intervals of the data sets are different (i.e., each respective time horizon is a different time horizon).  Paragraph [0135] teaches that these features are beneficial for flagging potential improvements to methodologies, techniques, and/or tasks, and a user may decide whether to implement those potential improvements.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for time-series predictive analytics at the time of the effective filing date of the claimed invention to further modify the method for assessing the status of a patient using predictive models taught by De Bruin, as modified in view of Vendrell, to incorporate steps and features directed to performing nested-cross validation for each predictive model and selecting a predictive model based on the nested cross-validation performed, as taught by Achin, in order to flag potential improvements to methodologies, techniques, and/or tasks for users to decide whether to implement those potential improvements. See Achin, paragraph [0135]; see also MPEP § 2143 G.
		- Still further, in analogous art of medical analysis systems and methods, Takada teaches a method, comprising:
			- a predictive model for predicting disease activity for each respective time horizon, wherein each respective time horizon is a different time horizon (Takada, paragraph [0085]; Paragraphs [0005] and [0085] teaches that the model applying unit 113 predicts the changes of the conditions of the individual target persons at predefined intervals during an input time period with reference to the health checkup information (i.e., a predictive model for predicting disease activity for respective time horizons, wherein each respective time horizon is a different time horizon).  Paragraph [0005] teaches that this feature is beneficial for planning and carrying out an appropriate health guidance by analyzing contemporary situations and predicting future situations.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical analysis systems and methods at the time of the effective filing date of the claimed invention to further modify the method for assessing the status of a patient using predictive models taught by De Bruin, as modified in view of: Vendrell and Achin, to incorporate a step and feature directed to predicting changes to a patient’s medical condition at predefined time intervals during a time period, as taught by Takada, in order to plan and carry out an appropriate health guidance by analyzing contemporary situations and predicting future situations. See Takada, paragraph [0005]; see also MPEP § 2143 G.
	- Yet, still further, in analogous art of medical prediction systems and methods, Eastman teaches a method, comprising:
		- providing a meta-model comprising the selected predictive models for predicting a probability of an adverse event for the different time horizons provided (Eastman, paragraph [0082]; Paragraph [0082] teaches that disclosed biomarkers can be measured from subjects’ or a subject’s samples obtained at various time points (e.g., longitudinally) (i.e., different time horizons), to obtain a series of DAI scores, and the scores can then be combined with radiological results at various time points (i.e., different time horizons) and so be used to provide a measurement of disease progression.  The association of the DAI scores can be analyzed statistically for correlation (e.g., Spearman correlation) using multivariate analysis to create single time point or longitudinal hierarchical linear models and ensure accuracy.  Serum biomarkers can thus be used as an alternative to ultrasound, MRI, CT, and radiological results in estimating the risk and rates of progression of disease (i.e., predicting the probability of an adverse event at different time horizons), and predicting joint damage in JIA (i.e., predicting the probability of an adverse event at different time horizons).  Paragraph [0082] further teaches that it is beneficial to use predictive models using biomarkers in order to identify subjects who need more aggressive treatment, and earlier, and can thereby improve subject outcomes.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical prediction systems and methods at the time of the effective filing date of the claimed invention to further modify the method for assessing the status of a patient using predictive models taught by De Bruin, as modified in view of: Vendrell; Achin; and Takada, to incorporate a step and feature directed to predicting the probability of the progression of a disease at different time points, as taught by Eastman, in order to identify subjects who need more aggressive treatment, and earlier, and can thereby improve subject outcomes. See Eastman, paragraph [0082]; see also MPEP § 2143 G.

	Regarding claim 4,
		- The combination of: De Bruin, as modified in view of: Vendrell; Achin; Takada and Eastman, teaches the limitations of claim 1 (which claim 4 depends on), as described above.
		- De Bruin further teaches a method, wherein:
			- a number of data dimensions in the EMR-datasets is reduced and the EMR-datasets in reduced number of dimensions are visualized (De Bruin, paragraphs [0028] and [0141]; Paragraph [0028] teaches that the feature reduction process can be visualized as a processing box (i.e., the reduced number of dimensions are visualized) where all N.sub.c features are input, and only N.sub.i are output.  Paragraph [0141] teaches that an initial stage of information processing is reducing the dimensionality of features (i.e., the number of data dimensions is reduced).).
	The motivation and rationale for modifying the method for assessing the status of a patient using predictive models taught by De Bruin, in view of: Vendrell; Achin; Takada and Eastman, described in the analysis of the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claim 5,
		- The combination of: De Bruin, as modified in view of: Vendrell; Achin; Takada and Eastman, teaches the limitations of claim 1 (which claim 5 depends on), as described above.
		- De Bruin further teaches a method, wherein:
			- the respective predictive models are selected from a group comprising logistic regression, linear discriminant analysis, quadratic discriminant analysis, decision tree, extra tree classifier, random forest, adaboost, gradient boost, bagging classifier, k-nearest neighbor, naive Bayes classifier and support vector machine (De Bruin, paragraphs [0120] and [0245]; Paragraph [0120] teaches that many algorithms are used in parallel including models based on regularization theory, statistical methods, Bayesian methods, artificial neural networks, fuzzy networks, decision tree (i.e., the predictive models include decision tree models), and artificial intelligence methods.  Paragraph [0245] teaches that a polynomial kernel of degree 8 is used with the support vector machine (SVM) technique (i.e., the predictive models include support vector machine models).  Paragraph [0245] also teaches that k-nearest-neighbor (kNN) (i.e., the predictive models include k-nearest neighbor models), least-squares (LS), and linear discriminant analysis (LDA) (i.e., the predictive models include linear discriminant analysis models) methods are other standard classification techniques used as references in our comparison, S.).
The motivation and rationale for modifying the method for assessing the status of a patient using predictive models taught by De Bruin, in view of: Vendrell; Achin; Takada and Eastman, described in the analysis of the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claims 14 and 15,
	- De Bruin teaches:
		- a non-transitory computer program product storing a computer program, directly loadable into a memory of a control unit of a computer system (as described in claim 14); and a non-transitory computer-readable medium storing program elements, readable and executable by a computer unit (as described in claim 15) (De Bruin, paragraphs [0108] and [0132]; Paragraph [0132] teaches that the invention also encompasses program products (i.e., non-transitory computer program products and non-transitory computer-readable media), hardware, data management, medical diagnosis and treatment databases and medical data banks, control, processing, security, communication and user-interface software (i.e., program elements), equipment and systems comprising a system or digital or computerized or intelligent or automatic medium having encoded instructions and methods for causing a computer, or digital system/equipment to perform any or all of the methods of present invention.  Paragraph [0108] teaches that the methods used in the expert system are semi-supervised learning and inference methods (i.e., the method is for automated semi-supervised classification and treatment optimization of clinical events).  Paragraph [0108] further teaches that this is an extension to the supervised learning in which all training data are completely labeled (i.e., the method is for automated supervised classification and treatment optimization of clinical events), and treatment-efficacy and diagnosis target variables are known. In semi-supervised machine learning and inference method, we have some labeled and some unlabeled training data.  Because it is easier to collect unlabeled data, that shares the same characteristics and statistical, dynamic and geometric features as the labeled data, the performance of the detection, estimation and prediction methods and models are improved when semisupervised learning and inference methods are used.).
The combination of: De Bruin, as modified in view of: Vendrell; Achin; Takada and Eastman, teaches the method of claim 1 (see analysis of the obviousness rejection of claim 1 above).  Therefore, the same disclosures in De Bruin; Vendrell; Achin; Takada; and Eastman, and the analysis of the obviousness of the rejection of claim 1 described above apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 16,
		- The combination of: De Bruin, as modified in view of: Vendrell; Achin; Takada; and Eastman, teaches the limitations of claim 1 (which claim 16 depends on), as described above.
	- De Bruin teaches a method, further comprising:
		- treating the EMR-datasets to at least one of estimate missing values, correct outliers and model temporality of measurements (De Bruin, paragraph [0122]; Paragraph [0122] teaches that the adaptive learning and training process and adaptation is done to select the best algorithms in each of the above stages and to estimate their structures and their unknown parameters. (187, 188) (i.e., treating the EMR data to estimate known parameters, where the unknown parameters are interpreted as the equivalent of “missing values”).).
The motivation and rationale for modifying the method for assessing the status of a patient using predictive models taught by De Bruin, in view of: Vendrell; Achin; Takada; and Eastman, described in the analysis of the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claims 17 and 18,
	- The combination of: De Bruin, as modified in view of: Vendrell; Achin; Takada; and Eastman, teaches the limitations of: claim 1 (which claim 17 depends on); and claim 16 (which claim 18 depends on), as described above.
	- De Bruin teaches a method, further comprising:
		- forming subgroups of related follow ups within the EMR-datasets (as described in claims 17 and 18) (De Bruin, paragraphs [0070] and [0262]; Paragraphs [0070] and [0262] teach that the analytic method allows the user to subdivide patients meeting diagnostic criteria for a particular illness into subgroups (i.e., forming subgroups of related follow ups within the EMR-datasets) with preferential response to a particular form or forms of treatment.).
The motivation and rationale for modifying the method for assessing the status of a patient using predictive models taught by De Bruin, in view of: Vendrell; Achin; Takada; and Eastman, described in the analysis of the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 21,
	- The combination of: De Bruin, as modified in view of: Vendrell; Achin; Takada; and Eastman, teaches the limitations of claim 4 (which claim 21 depends on), as described above.
	- De Bruin further teaches a method, wherein:
		- the number of data dimensions in the EMR-datasets is reduced by using a Principal Component Analysis (PCA) (De Bruin, paragraph [0152]; Paragraph [0152] teaches that kernel PCA (i.e., a Principal Component Analysis (PCA)) first maps the data into some feature space F via a (usually nonlinear) function .PHI., and then performs linear PCA on the mapped data.  In medical expert system, it is one example of the methods used for dimensionality reduction (i.e., the number of data dimensions in the EMR-datasets is reduced using a Principal Component Analysis (PCA)), as well as low-dimensional representation.).
The motivation and rationale for modifying the method for assessing the status of a patient using predictive models taught by De Bruin, in view of: Vendrell; Achin; Takada; and Eastman, described in the analysis of the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 22,
	- The combination of: De Bruin, as modified in view of: Vendrell; Achin; Takada; and Eastman, teaches the limitations of claim 21 (which claim 22 depends on), as described above.
	- De Bruin further teaches a method, wherein:
		- the patient data of the EMR-datasets are represented in a PCA-space using two or three dimensions (De Bruin, paragraph [0152]; Paragraph [0152] teaches that low-dimensional representation is another optional output of the `expert system`, and given the test data, it can report the projection of test data onto the 2D or 3D space (i.e., the EMR-datasets are represented in PCA-space using two or three dimensions), and show the geometric relationship and similarity to training samples.).
The motivation and rationale for modifying the method for assessing the status of a patient using predictive models taught by De Bruin, in view of: Vendrell; Achin; Takada; and Eastman, described in the analysis of the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: De Bruin et al. (Pub. No. US 2014/0279746), as modified in view of: Vendrell (Pub. No. US 2013/0326386); Achin et al. (Pub. No. US 2018/0046926); Takada et al.(Pub. No. US 2018/0004903); and Eastman et al. (Pub. No. US 2017/0016896), as applied to claim 1 above, and further in view of:
- Ramabadran et al. (Pub. No. US 2010/0088090).

Regarding claim 2,
	- The combination of: De Bruin, as modified in view of: Vendrell; Achin; Takada; and Eastman, teaches the limitations of claim 1 (which claim 2 depends on), as described above.
	- De Bruin teaches a method, wherein:
		- missing values in the EMR-datasets are estimated using a sliding weighting function (De Bruin, paragraph [0124]; Paragraph [0124] teaches that the user-interface uses machine learning procedures to update and improve the initial structure and information that were given by human physician experts, and to make better estimates of the unknowns (such as the decision weight of each rule) (i.e., estimated missing values in the EMR-datasets using a sliding weighting function).).
		- The combination of: De Bruin, as modified in view of: Vendrell; Achin; Takada; and Eastman, does not explicitly teach a method, wherein:
			- thereafter, a binarization approach is applied to encode remaining missing values as binary zero vectors.
		- However, in analogous art of systems and methods for encoding data using binary vectors, Ramabadran teaches a method, wherein:
			- a binarization approach is applied to encode remaining missing values as binary zero vectors (Ramabadran, paragraphs [0003] and [0057]; Paragraph [0057] teaches that the second binary vector is set equal to a zero or a one depending on whether the corresponding non-zero quantized DCT coefficient is negative or positive.  As discussed above arithmetic coding and decoding of binary vectors encoding sign information can be based on assumed fixed probabilities of 1/2 for both zero and one, and therefore it is not necessary to transmit the number of ones (or zeros) in such vectors (i.e., a binarization approach is applied to encode missing data as binary zero vectors).  Paragraph [0003] teaches that this feature is beneficial for improving the quality of data.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for encoding data using binary vectors at the time of the effective filing date of the claimed invention to further modify the method for assessing the status of a patient using predictive models taught by De Bruin, as modified in view of: Vendrell; Achin; Takada; and Eastman, to incorporate a step and feature directed to applying a binarization approach to encode data as binary zero vectors, as taught by Ramabadran, in order to improve the quality of data. See Ramabadran, paragraph [0003]; see also MPEP § 2143 G.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: De Bruin et al. (Pub. No. US 2014/0279746), as modified in view of: Vendrell (Pub. No. US 2013/0326386); Achin et al. (Pub. No. US 2018/0046926); Takada et al.(Pub. No. US 2018/0004903); and Eastman et al. (Pub. No. US 2017/0016896), as applied to claim 1 above, and further in view of:
- Mckinnon et al. (Pub. No. US 2013/0203031); and
- Brown et al. (Pub. No. US 2016/0063097).

Regarding claim 3,
	- The combination of: De Bruin, as modified in view of: Vendrell; Achin; Takada; and Eastman, teaches the limitations of claim 1 (which claim 3 depends on), as described above.
		- De Bruin teaches a method, wherein:
			- subgroups of related data from different follow-ups within the EMR datasets are formed by using a clustering algorithm, wherein the subgroups are exploited to generate predictors, by clustering follow-ups of patients in the EMR-datasets to subgroups (De Bruin, paragraphs [0075] and [0076]; Paragraph [0075] teaches that one simple method of this kind, for example, when an object whose class is unknown is presented to the classifier, its class can be determined by finding the cluster which most closely corresponds to the features extracted from the object (i.e., subgroups of related data within the EMR are formed using a clustering algorithm).  Paragraph [0076] teaches that the indicators (i.e., generated predictors) discussed above have been used in isolation to predict the response or lack thereof to a particular treatment (i.e., clustering the patients in the EMR-datasets into subgroups).  The method of the present invention combines the information from as many indicators/attributes as possible into a machine learning process which classifies the predicted patient diagnosis and/or response to a set of given treatments.).
		- The combination of: De Bruin, as modified in view of: Vendrell; Achin; Takada; and Eastman, does not explicitly teach a method, wherein:
			- an optimal number of subgroups for a EMR-dataset, of the EMR datasets, is determined;
- wherein the subgroups are used as predictors in the classification of clinical events;
- such that, for each respective follow-up:
- a first feature is created from a cluster membership of each respective follow-up; and
- other features are created from a Minkowski distance of each respective follow-up to a center of each subgroup.
		- However, in analogous art of systems and methods for optimizing parameters, Mckinnon teaches a computer-implemented method, wherein:
			- an optimal number of subgroups for a EMR-dataset, of the EMR datasets, is determined (Mckinnon, paragraph [0037]; Paragraph [0037] teaches the method uses using the information relating to the model to determine a suggested optimal general size group for the orthopaedic implant (i.e., determining an optimal number of groups for the data in the EMR-dataset).); and
- wherein the subgroups are used as predictors in the classification of clinical events (Mckinnon, paragraph [0129]; Paragraph [0129] teaches that kernel methods may be used to explore the relationship(s) between the orthopaedic factors and responses.  Kernel-based learning algorithms may be used to solve complex computational problems, to detect and exploit complex patterns in the data by clustering, classifying (i.e., classifying the clinical events), etc.  Paragraph [0130] teaches that these features are beneficial for recognizing patterns in existing data.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for optimizing parameters at the time of the effective filing date of the claimed invention to further modify the method for assessing the status of a patient using predictive models taught by De Bruin, as modified in view of: Vendrell; Achin; Takada; and Eastman, to incorporate steps and features directed to determining the optimal size of a group of medical data and classifying and clustering patterns in patient data, as taught by Mckinnon, in order to recognize patterns in existing data. See Mckinnon, paragraph [0130]; see also MPEP § 2143 G.
	- Further, in analogous art of data clustering systems and methods, Brown teaches a method wherein:
- for each respective follow-up:
- a first feature is created from a cluster membership of each respective follow-up (Brown, paragraphs [0060] and [0062]; Paragraph [0060] teaches that the feature set extractor 218 may comprise a string generator that may generate a string that represents each data of the data to be grouped 202 (i.e., creating a first feature from a cluster).  Paragraph [0062] teaches that various embodiments contemplate that the bucket feature generator 228 may generate a string that represents each group and/or bucket that the data to be grouped 202 may be associated with (i.e., creating a first feature from a cluster).); and
- other features are created from a Minkowski distance of each respective follow-up to a center of each subgroup (Brown, paragraphs [0067] and [0241]; Paragraph [0067] teaches that various embodiments contemplate that the feature set model 240 may generate a model of the feature sets (i.e., other features are created for each subgroup).  Further, paragraph [0067] teaches that various embodiments contemplate determining a distance based at least in part on a Chebyshev distance along the most significant dimension, a Hamming distance based the difference bit by bit of two strings, a Mahalanobis distance that may be normalized based on a covariance matrix to make the distance metric scale-invariant, a Manhattan distance along axis-aligned directions, a Minkowski distance (i.e., the features are based on a Minkowski distance), or combinations thereof.  Paragraph [0241] teaches that these features are beneficial for improving a classifier model’s suggestions.).
Therefore, it would have been obvious to one of ordinary skill in the art of data clustering systems and methods at the time of the effective filing date of the claimed invention to further modify the method for assessing the status of a patient using predictive models taught by De Bruin, as modified in view of: Vendrell; Achin; Takada; Eastman; and Mckinnon, to incorporate steps and features directed to creating features from a cluster membership and creating other features based on a Minkowski distance, as taught by Brown, in order to improve a classifier model’s suggestions. See Brown, paragraph [0241]; see also MPEP § 2143 G.

Claims 6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: De Bruin et al. (Pub. No. US 2014/0279746), as modified in view of: Vendrell (Pub. No. US 2013/0326386); Achin et al. (Pub. No. US 2018/0046926); Takada et al.(Pub. No. US 2018/0004903); and Eastman et al. (Pub. No. US 2017/0016896), as applied to claim 1 above, and further in view of:
- Statnikov et al. (Pub. No. US 2011/0246403); and
- Tran (Pub. No. US 2015/0125832).

Regarding claim 6,
	- The combination of: De Bruin, as modified in view of: Vendrell; Achin; Takada; and Eastman, teaches the limitations of claim 1 (which claim 6 depends on), as described above.
	- The combination of: De Bruin, as modified in view of: Vendrell; Achin; Takada; and Eastman, does not explicitly teach a method, wherein:
		- for each iteration of an outer loop of the nested cross-validation, a set of hyperparameters relevant for the predictive models is determined, wherein a grid of values is created for a number of most influential hyperparameters of each respective predictive model;
- wherein for each set of hyperparameters, a predictive model is trained in an inner loop of the nested cross-validation using labeled EMR-data of the EMR-datasets of a current outer loop iteration, and wherein the method further comprises:
- selecting an optimal hyperparameter set for a respective predictive model;
- training an inner loop final model using all labeled EMR-data of the outer loop iteration and optimal hyperparameter set selected;
- testing an optimal predictive model of the inner loop using labeled test data of the outer loop iteration;
- aggregating test results of the outer loop iterations;
- comparing aggregated testing results of the outer loop for different trained predictive models and selecting the optimal predictive model; and
- training a final predictive model for a time horizon by repeating iterations of the outer loop for each respective predictive model using all labeled EMR-data.
		- However, in analogous art of methods and systems for automated supervised data analysis, Statnikov teaches a method, wherein:
		- for each iteration of an outer loop of the nested cross-validation, a set of hyperparameters relevant for the predictive models is determined, wherein a grid of values is created for a number of most influential hyperparameters of each respective predictive model (Statnikov, paragraph [0085], FIG. 10; Paragraph [0085] and Figure 10 teach that methods parameters selection subsection 1060 the check boxes may include a “Do not optimize, use a fixed variable subset” check box 1061 and an “Optimize by cross-validation” check box 1063.  Associated with check box 1061 is a “Number of variables (most relevant ones):” input box 1062 in which the number of most relevant variables may be entered (i.e., determining relevant hyperparameters for the predictive models, where a grid is created of the most influential hyperparamters for the predictive models).);
- wherein for each set of hyperparameters, a predictive model is trained in an inner loop of the nested cross-validation using labeled EMR-data of the EMR-datasets of a current outer loop iteration, and wherein the method further comprises (Statnikov, Appendix A after paragraph [0114]; Appendix A after paragraph [0114] teaches a computational experimental design for model selection of an inner loop. See “for model selection (inner loop)” in the Computational Experimental Design Table.):
- selecting an optimal hyperparameter set for a respective predictive model Statnikov, paragraph [0081], FIG. 9; Paragraph [0081] teaches that Figure 9 is a screen shot of a classification algorithm selection screen for selecting which classification algorithms and parameters will be used to determine the best classification model (i.e., selecting which hyperparameter sets are optimal the predictive model), in accordance with one or more embodiments of the present invention.);
- training an inner loop final model using all labeled EMR-data of the outer loop iteration and optimal hyperparameter set selected (Statnikov, paragraph [0045]; Paragraph [0045] teaches that the final model is built by training A on all available data D using the parameter αj, where j=argmax P(i) for i=1, . . . , m (i.e., training the inner loop final model using labeled EMR-data).;
- testing an optimal predictive model of the inner loop using labeled test data of the outer loop iteration (Statnikov, paragraph [0033]; Paragraph [0033] teaches that the method may, for each training/testing dataset split 130, iteratively execute a model selector 132, such as shown in FIG. 1a, on the training dataset to select the optimal model 105 and perform classifier testing and performance estimation 134 of the model 105 (i.e., testing the optimal predictive model using test data).);
- aggregating test results of the outer loop iterations (Statnikov, paragraph [0100]; Paragraph [0100] teaches that various ensembling and model averaging methods may be used to produce an aggregate final data classification model.); and
- training a final predictive model for a time horizon by repeating iterations of the outer loop for each respective predictive model using all labeled EMR-data (Statnikov, paragraphs [0028], [0032], [0047]-[0050]; Paragraph [0032] teaches that the method may yet further perform classifier testing and performance estimation 120 on each of the previously trained classifiers using the testing dataset that was not used in the training.  If additional classifier training is necessary, the method loops back and continues with the next training/testing dataset split 110 (i.e., repeating iterations of the outer loop for the predictive models).  If no additional classifier training is necessary, the method may select the optimal model 122 from the trained classifiers, re-train the selected classifier 124, and output the optimal model 105 (i.e., training the final predictive model by repeating iterations of the outer loop for the predictive models).  For example, paragraphs [0047]-[0050] teach that a general algorithm for performing the process of FIG. 4 may be stated as: (1) Find an optimal parameter configuration of classifier A using the training set from Iteration i, for each iteration, where for i=1 to N, as shown in FIG. 4, the training set includes {D2, D3, D4, D5} for Iteration 1; (2) Train classifier A on a training set for validation ({D2, D3, D4, D5} for Iteration 1) with its optimal parameter and test it on the testing set ({D1} for Iteration 1) for this iteration i to obtain a performance measure; and 3) Iterate through (1) and (2) for each Iteration's training and testing sets (i.e., training the final predictive model by repeating iterations of the outer loop for the predictive models).  Paragraph [0028] teaches that these features are beneficial for constructing optimal models which are capable of predicting target variables for a subject.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for predictive modeling of health data at the time of the effective filing date of the claimed invention to further modify the method for assessing the status of a patient using predictive models taught by De Bruin, as modified in view of: Vendrell; Achin; Takada; and Eastman, to incorporate steps and features directed to determining variables for a predictive model; training the predictive models; and selecting optimal predictive models, as taught by Statnikov, in order to construct optimal models which are capable of predicting target variables for a subject. See Statnikov, paragraph [0028]; see also MPEP § 2143 G.
		- Further, in analogous art of systems and methods for predictive modeling of health data, Tran teaches a method, comprising:
- comparing aggregated testing results of the outer loop for different trained predictive models and selecting the optimal predictive model (Tran, paragraphs [0178] and [0469]; Paragraph [0178] teaches that a number of different analyzers or models are built by presenting different parts of the training data as test sets to the analyzers in an iterative process (i.e., comparing the results of the different trained predictive models).  The parameter or model structure is then determined on the basis of the combined performance of all models or analyzers.  Under the cross-validation approach, the analyzer or model is typically retrained with data using the determined optimal model structure (i.e., determining and selecting the optimal predictive model).  Paragraph [0469] teaches that this feature is beneficial for predictive preventive health care recommendations.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for predictive modeling of health data at the time of the effective filing date of the claimed invention to further modify the method for assessing the status of a patient using predictive models taught by De Bruin, as modified in view of: Vendrell; Achin; Takada; Eastman; and Statnikov, to incorporate a step and feature directed to analyzing the results of different predictive models to select an optimal predictive model, as taught by Tran, in order to predict preventive health care recommendations. See Tran, paragraph [0469]; see also MPEP § 2143 G.

Regarding claim 23,
		- The combination of: De Bruin, as modified in view of: Vendrell; Achin; Takada; Eastman; Statnikov; and Tran, teaches the limitations of claim 6 (which claim 23 depends on), as described above.
		- Statnikov further teaches a method, wherein:
			- for each outer fold of the outer nested cross-validation loop, a grid search is performed in the inner loop using labeled training data to find a best supervised model (Statnikov, paragraph [0096]; Paragraph [0096] teaches a method for determining a best model that corresponds to one or more best parameters of the classification, predictor selection, and data preparatory methods for the data to be analyzed (i.e., searching a grid to find the best supervised model).  The method may also include estimating the performance of the best model using new data that was not used in selecting the best combination of methods or in determining the best model; and returning a small set of predictors sufficient for the classification task.); and
- the best supervised model is retrained and then evaluated on labeled test set of the outer fold, wherein the method is repeated a number of times, once for each of a number of the iterations of the outer nested cross-validation loop (Statnikov, paragraph [0046]; Paragraph [0046] teaches a combination of optimal model selection (i.e., determining the best supervised model) and unbiased performance estimation to obtain a nested cross-validation procedure.  Further, paragraph [0046] teaches that optimal parameter configuration of classifier A for Iteration 1 is determined using the above training sets for validation 420, 422, 424, 426, first x, y parameter set 310, and validation sets 430, 432, 434, 436.  Classifier A is then trained on training set 410 {D.sub.2, D.sub.3, D.sub.4, D.sub.5} using the determined optimal parameter set and tested using testing set 400 {D.sub.1} to obtain an optimal performance for classifier A for Iteration 1 220 using first x, y parameter set 310 (i.e., retraining the model and evaluating it on testing data).  This value is then saved to be averaged with other optimal performances for Iterations 2, 3 and 4 using first x, y parameter set 310. The above is repeated for Iteration for each parameter set (i.e., repeating the method for each number of iterations of the outer nested cross-validation loop).).
	The motivations and rationales for modifying the method for assessing the status of a patient using predictive models taught by De Bruin, in view of: Vendrell; Achin; Takada; Eastman; Statnikov; and Tran, described in the analysis of the obviousness rejections of claims 1 and 6 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: De Bruin et al. (Pub. No. US 2014/0279746), as modified in view of: Vendrell (Pub. No. US 2013/0326386); Achin et al. (Pub. No. US 2018/0046926); Takada et al.(Pub. No. US 2018/0004903); and Eastman et al. (Pub. No. US 2017/0016896), as applied to claim 1 above, and further in view of:
- Marco Loog, Contrastive pessimistic likelihood estimation for semi-supervised classification, 38 IEEE Transactions on Pattern Analysis and Machine Intelligence 462–475 (2016), https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=7150421 (last visited Dec 31, 2021), hereinafter referred to as Loog.

Regarding claim 7,
		- The combination of: De Bruin, as modified in view of: Vendrell; Achin; Takada; and Eastman, teaches the limitations of claim 1 (which claim 7 depends on), as described above.
		- The combination of: De Bruin, as modified in view of: Vendrell; Achin; Takada; and Eastman, does not explicitly teach a method, wherein:
			- upon the EMR-datasets including unlabeled EMR-data, an inner loop optimal model of the nested cross-validation is retrained using a Contrastive Pessimistic Likelihood Estimation framework assigning soft-labels to unlabeled EMR-data.
		- However, in analogous art of semi-supervised classification methods, Loog teaches a semi-supervised classification method, wherein:
			- upon the EMR-datasets including unlabeled EMR-data, an inner loop optimal model of the nested cross-validation is retrained using a Contrastive Pessimistic Likelihood Estimation framework assigning soft-labels to unlabeled EMR-data (Loog, p. 462, Col. 2, Second paragraph under the 1 Introduction Section, p. 467, Col. 2, First Two Full Paragraphs under the 4.2 Semi-Supervised Improvements Section, p. 468, Col. 2, Under the 5 Experiments and Results with LDA Section; On page 462, Column 2, Second paragraph under the 1 Introduction Section, Loog teaches that the method is pessimistic, which refers to the fact that unlabeled data is treated as it behaves in the worst kind of way, i.e., such that the semi-supervised estimates benefit the least from it.  It makes the estimates conservative, but resilient to any possible state in which the unlabeled data can be encountered.  We refer to this principle as maximum contrastive pessimistic likelihood estimation or MCPL estimation for short (i.e., the method uses a contrastive pessimistic likelihood estimation framework).  On page 467, Column 2, First Two Full Paragraphs under the 4.2 Semi-Supervised Improvements Section, Loog teaches that the MCPL solution θsemi will have corresponding pessimistic soft labels qsemi and therefore satisfies the constraint as well: ˆμsemi = PK k=1 semi k ˆμsemi k (i.e., assigning soft labels to unlabeled data).  Further, the disclosure teaches that as the supervised solution is trained on X only, it should simultaneously fulfil the constraint in Equation (4) (i.e., retraining the nested cross-validation using a contrastive pessimistic likelihood estimation framework).  On page 468, Column 2, Under the 5 Experiments and Results with LDA Section, Loog teaches that this feature is beneficial for finding that the semi-supervised solutions never deteriorate the supervised solution and typically improves upon them.).
Therefore, it would have been obvious to one of ordinary skill in the art of semi-supervised classification methods at the time of the effective filing date of the claimed invention to further modify the method for assessing the status of a patient using predictive models taught by De Bruin, as modified in view of: Vendrell; Achin; Takada; and Eastman, to incorporate steps and features directed to using a contrastive pessimistic likelihood estimation principle to assign soft labels to unlabeled data and training a cross-validation, as taught by Loog, in order to find that the semi-supervised solutions never deteriorate the supervised solution, which typically improves upon them. See Loog, p. 468, Col. 2, Under the 5 Experiments and Results with LDA Section; see also MPEP § 2143 G.

Regarding claim 24,
	- The combination of: De Bruin, as modified in view of: in view of: Vendrell; Achin; Takada; Eastman; and Loog, teaches the limitations of claim 7 (which claim 24 depends on), as described above.
	- Loog further teaches a semi-supervised classification method, further including:
		- creating a Supervised classifier by at least one of training and tuning based on labeled EMR-data from the EMR-dataset and a grid of hyperparameter values, using an inner loop of a nested cross-validation routine (Loog, p. 463, Col. 2, Fourth full paragraph under the 2.1 Self-Learning and Expectation Maximization Section; On page 463, Column 2, Fourth full paragraph under the 2.1 Self-Learning and Expectation Maximization Section, Loog teaches that in its most simplest form, the classifier of choice is trained on the available labeled data in an initial step (i.e., creating a supervised classified by training labeled data).);
- choosing soft-labels for unlabeled EMR-data randomly from an interval of values (Loog, p. 463, Col. 2, Fourth full paragraph under the 2.1 Self-Learning and Expectation Maximization Section; On page 463, Column 2, Fourth full paragraph under the 2.1 Self-Learning and Expectation Maximization Section, Loog teaches that using this trained classifier, all unlabeled data or part of it are assigned a label (i.e., choosing soft labels for unlabeled data).);
- creating a semi-supervised model by maximizing a CPL-function of the Contrastive Pessimistic Likelihood Estimation framework (CPLE), including a supervised model trained on the labeled data (Loog, p. 464, Col. 2, Fourth Full Paragraph Under the 2.3 Intrinsically Constrained Estimation Section, p. 464, Col. 2, Fifth Full Paragraph Under the 2.3 Intrinsically Constrained Estimation Section—p. 465, Col. 1; On page 464, Column 2, Fourth Full Paragraph Under the 2.3 Intrinsically Constrained Estimation Section, Loog teaches that given any constraint h(θ) = 0 that the parameters of the semi-supervised classifier should comply with, the idea is to maximize the original likelihood from Equation (1) (i.e., creating a semi-supervised model by maximizing the CPL-function of the contrastive pessimistic likelihood estimation principle).  Further, on page 464, Column 2, Fifth Full Paragraph Under the 2.3 Intrinsically Constrained Estimation Section—page 465, Column 1, Loog teaches that the optimization suggests to find those parameters that maximize the likelihood on the labeled data set X, but only allows solutions that can be achieved with a data set that includes labeled versions of the initially unlabeled instances as well (i.e., maximizing the CPL-function including a training the supervised model on the labeled data).);
- using the semi-supervised model for updating randomly chosen soft-labels, to maximize a CPL-value (Loog, p. 463, Col. 2, Fourth full paragraph under the 2.1 Self-Learning and Expectation Maximization Section; On page 463, Column 2, Fourth full paragraph under the 2.1 Self-Learning and Expectation Maximization Section, Loog teaches that then, in a next step, this now labeled data is added to the training set and the classifier is retrained with this enlarged set.  Given the newly trained classifier, one can relabel the initially unlabeled data and retrain the classifier again with these updated labels (i.e. updating the randomly chosen soft labels).); and
- repeating steps concerning the CPL-function and the CPL-value until convergence occurs (Loog, p. 463, Col. 2, Fourth full paragraph under the 2.1 Self-Learning and Expectation Maximization Section; On page 463, Column 2, Fourth full paragraph under the 2.1 Self-Learning and Expectation Maximization Section, Loog teaches that this process is iterated until convergence, i.e., when the labeling of the initially unlabeled data remains unchanged (i.e., repeating steps concerning the CPL-function and the CPL-value until convergence occurs).).
The motivations and rationales for modifying the method for assessing the status of a patient using predictive models taught by De Bruin, in view of: Vendrell; Achin; Takada; Eastman; and Loog, described in the analysis of the obviousness rejections of claims 1 and 7 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over:
- De Bruin et al. (Pub. No. US 2014/0279746); in view of:
- Achin et al. (Pub. No. US 2018/0046926);
- Takada et al. (Pub. No. US 2018/0004903); and
- Eastman et al. (Pub. No. US 2017/0016896).

Regarding claim 8,
	- De Bruin teaches:
		- a data processing system for creating prediction data for an automated clinical decision support system (CDSS) for automated supervised and semi-supervised classification and treatment optimization of clinical events using Electronic Medical Records (EMR) datasets, the predictor comprising (De Bruin, paragraphs [0108] and [0132]; Paragraph [0132] teaches that the invention also encompasses program products, hardware, data management, medical diagnosis and treatment databases and medical data banks, control, processing, security, communication and user-interface software, equipment and systems comprising a system or digital or computerized or intelligent or automatic medium having encoded instructions and methods for causing a computer (i.e., a data processing system for an automated clinical decision support system (CDSS)), or digital system/equipment to perform any or all of the methods of present invention.  Paragraph [0108] teaches that the methods used in the expert system are semi-supervised learning and inference methods (i.e., the method is for automated semi-supervised classification and treatment optimization of clinical events).  Paragraph [0108] further teaches that this is an extension to the supervised learning in which all training data are completely labeled (i.e., the method is for automated supervised classification and treatment optimization of clinical events), and treatment-efficacy and diagnosis target variables are known. In semi-supervised machine learning and inference method, we have some labeled and some unlabeled training data. Because it is easier to collect unlabeled data, that shares the same characteristics and statistical, dynamic and geometric features as the labeled data, the performance of the detection, estimation and prediction methods and models are improved when semisupervised learning and inference methods are used.):
			- a memory; and at least one processor configured to execute (De Bruin, paragraphs [0019] and [0022]; Paragraph [0019] teaches that the system includes a processor/model (i.e., at least one processor) which performs the modeling and analysis tasks including classification, regression, estimation, prediction, and detection.  Paragraph [0022] teaches that the system includes a system database (i.e., a memory).);
			- a number of trained prediction models (De Bruin, paragraph [0083]; Paragraph [0083] teaches that machine learning techniques and information processing methods are applied to the medical diagnosis and treatment databases, and all computational parts of the system including pre-processing, estimation, detection, and prediction models are revised and re-trained when the size of the these databases are increased (i.e., the predictive models are trained using machine learning methods).).
	- De Bruin does not explicitly teach a prediction unit, wherein:
		- each of the number of trained prediction models being for a different time horizon, of a number of different time horizons for which a nested cross-validation is performed for creating a predictive model for disease activity; and
- a meta-model comprising the selected predictive models, for predicting a probability of an adverse event for the different time horizons provided.
		- However, in analogous art of systems and methods for time-series predictive analytics, Achin teaches a method, comprising:
- each of the number of trained prediction models being for a different time horizon, of a number of different time horizons for which a nested cross-validation is performed (Achin, paragraphs [0015], [0033], and [0135]; Paragraph [0015] teaches a predictive modeling method including performing a predictive modeling procedure, including: (a) obtaining time-series data including one or more data sets (i.e., providing a number of different time horizons), wherein each data set includes a plurality of observations, wherein each observation includes (1) an indication of a time associated with the observation and (2) respective values of one or more variables.  Paragraph [0033] teaches that performing the nested cross-validation further includes: testing the first fitted model and the second fitted model on the second partition of the time-series data; and comparing the first fitted model to the second fitted model based on results of testing the first and second fitted models on the second partition of the time-series data (i.e., performing a nested cross-validation for each time horizon and for each predictive model). Paragraph [0135] teaches that these features are beneficial for flagging potential improvements to methodologies, techniques, and/or tasks, and a user may decide whether to implement those potential improvements.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for time-series predictive analytics at the time of the effective filing date of the claimed invention to modify the method for assessing the status of a patient using predictive models taught by De Bruin, to incorporate steps and features directed to performing nested-cross validation for each predictive model and selecting a predictive model based on the nested cross-validation performed, as taught by Achin, in order to flag potential improvements to methodologies, techniques, and/or tasks for users to decide whether to implement those potential improvements. See Achin, paragraph [0135]; see also MPEP § 2143 G.
		- Further, in analogous art of medical analysis systems and methods, Takada teaches a method, comprising:
			- creating a predictive model for disease activity for each respective time horizon, wherein each respective time horizon is a different time horizon (Takada, paragraphs [0005], [0047], and [0085]; Paragraph [0047] teaches an example of the probability table of p(x1) is shown by a probability table 501 shown in FIG. 5(B). In the table 501, for example, p(x1=0) shows that a probability of x1=0 is a1. This probability can be obtained by calculating the ratio of the number of persons who are not given prescription of oral drugs in the year X to the number of events (the number of persons) included in receipt arrangement information for creating the model (i.e., creating a predictive model).  Paragraph [0085] teaches that the model applying unit 113 predicts the changes of the conditions of the individual target persons at predefined intervals during an input time period with reference to the health checkup information (i.e., a predictive model for predicting disease activity for respective time horizons, wherein each respective time horizon is a different time horizon).  Paragraph [0005] teaches that this feature is beneficial for planning and carrying out an appropriate health guidance by analyzing contemporary situations and predicting future situations.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical analysis systems and methods at the time of the effective filing date of the claimed invention to further modify the method for assessing the status of a patient using predictive models taught by De Bruin, as modified in view of Achin, to incorporate a step and feature directed to creating predictive models for predicting changes to a patient’s medical condition at predefined time intervals during a time period, as taught by Takada, in order to plan and carry out an appropriate health guidance by analyzing contemporary situations and predicting future situations. See Takada, paragraph [0005]; see also MPEP § 2143 G.
- Still further, in analogous art of medical prediction systems and methods, Eastman teaches a method, comprising:
		- a meta-model comprising the selected predictive models, for predicting a probability of an adverse event for the different time horizons provided (Eastman, paragraph [0082]; Paragraph [0082] teaches that disclosed biomarkers can be measured from subjects’ or a subject’s samples obtained at various time points (e.g., longitudinally) (i.e., different time horizons), to obtain a series of DAI scores, and the scores can then be combined with radiological results at various time points (i.e., different time horizons) and so be used to provide a measurement of disease progression.  The association of the DAI scores can be analyzed statistically for correlation (e.g., Spearman correlation) using multivariate analysis to create single time point or longitudinal hierarchical linear models and ensure accuracy.  Serum biomarkers can thus be used as an alternative to ultrasound, MRI, CT, and radiological results in estimating the risk and rates of progression of disease (i.e., predicting the probability of an adverse event at different time horizons), and predicting joint damage in JIA (i.e., predicting the probability of an adverse event at different time horizons).  Paragraph [0082] further teaches that it is beneficial to use predictive models using biomarkers in order to identify subjects who need more aggressive treatment, and earlier, and can thereby improve subject outcomes.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical prediction systems and methods at the time of the effective filing date of the claimed invention to further modify the method for assessing the status of a patient using predictive models taught by De Bruin, as modified in view of: Achin and Takada, to incorporate a step and feature directed to predicting the probability of the progression of a disease at different time points, as taught by Eastman, in order to identify subjects who need more aggressive treatment, and earlier, and can thereby improve subject outcomes. See Eastman, paragraph [0082]; see also MPEP § 2143 G.

Regarding claim 12,
	- De Bruin teaches:
		- a clinical decision support system for automated supervised and semi-supervised classification and treatment optimization of clinical events using EMR datasets, comprising (De Bruin, paragraphs [0108] and [0132]; Paragraph [0132] teaches that the invention also encompasses program products, hardware, data management, medical diagnosis and treatment databases and medical data banks, control, processing, security, communication and user-interface software, equipment and systems comprising a system or digital or computerized or intelligent or automatic medium having encoded instructions and methods for causing a computer (i.e., an automated clinical decision support system (CDSS)), or digital system/equipment to perform any or all of the methods of present invention.  Paragraph [0108] teaches that the methods used in the expert system are semi-supervised learning and inference methods (i.e., the method is for automated semi-supervised classification and treatment optimization of clinical events).  Paragraph [0108] further teaches that this is an extension to the supervised learning in which all training data are completely labeled (i.e., the method is for automated supervised classification and treatment optimization of clinical events), and treatment-efficacy and diagnosis target variables are known. In semi-supervised machine learning and inference method, we have some labeled and some unlabeled training data.  Because it is easier to collect unlabeled data, that shares the same characteristics and statistical, dynamic and geometric features as the labeled data, the performance of the detection, estimation and prediction methods and models are improved when semisupervised learning and inference methods are used.):
		- The combination of: De Bruin, as modified in view of: Achin; Takada; and Eastman, teaches the predictor of claim 8 (see analysis of the obviousness rejection of claim 8 above).  Therefore, the same disclosures in De Bruin, Achin, Takada; and Eastman, and the analysis of the obviousness of the rejection of claim 8 described above apply to this obviousness rejection, and are incorporated herein by reference.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: De Bruin et al. (Pub. No. US 2014/0279746), as modified in view of: Vendrell (Pub. No. US 2013/0326386); Achin et al. (Pub. No. US 2018/0046926); Takada et al.(Pub. No. US 2018/0004903); Eastman et al. (Pub. No. US 2017/0016896); and Ramabadran (Pub. No. US 2010/0088090), as applied to claim 2 above, and further in view of:
- Anand et al. (Pub. No. US 2015/0039373).

Regarding claim 19,
		- The combination of: De Bruin, as modified in view of: Vendrell; Achin; Takada; Eastman; and Ramabadran, teaches the limitations of claim 2 (which claim 19 depends on), as described above.
		- The combination of: De Bruin, as modified in view of: Vendrell; Achin; Takada; Eastman; and Ramabadran, does not explicitly teach a method, wherein:
			- missing values in the EMR-datasets are estimated from measurements of the EMR-datasets in a relevancy time window as a sum of weighted past known values.
		- However, in analogous art of methods and systems for estimating future events, Anand teaches a method, wherein:
			- missing values in the EMR-datasets are estimated from measurements of the EMR-datasets in a relevancy time window as a sum of weighted past known values (Anand, paragraphs [0026] and [0056]; Paragraph [0026] teaches that an estimated future lifecycle requirements planning value (LRP) can be determined for the at least one material.  Further, paragraph [0026] teaches that the lifetime demand amount of the material can be based on adding historical shipments, such as gross shipments (GS) of the product including the material over a previous time period, with future demand (F) for the product including the material over a future time period.  For example, LTD=GS+F.  The GS value can be the sum of gross shipments over a historical time period (i.e., estimating missing values based on data in a relevant time period as a sum of past known values), such as a previous number of weeks (i.e., a relevant time period).  Paragraph [0056] teaches that this feature is beneficial for increasing the consistency and accuracy of a planning method and system.).
Therefore, it would have been obvious to one of ordinary skill in the art of methods and systems for estimating future events at the time of the effective filing date of the claimed invention to further modify the method for assessing the status of a patient using predictive models taught by De Bruin, as modified in view of: Vendrell; Achin; Takada; Eastman; and Ramabadran, to incorporate a step and feature directed to estimating future data based on a sum of past, known data from a relevant time period, as taught by Anand, in order to increase the consistency and accuracy of a planning method and system. See Anand, paragraph [0056]; see also MPEP § 2143 G.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: De Bruin et al. (Pub. No. US 2014/0279746), as modified in view of: Vendrell (Pub. No. US 2013/0326386); Achin et al. (Pub. No. US 2018/0046926); Takada et al.(Pub. No. US 2018/0004903); and Eastman et al. (Pub. No. US 2017/0016896), as applied to claim 1 above, and further in view of:
- Mwanza et al. (Pub. No. US 2016/0100806).

Regarding claim 20,
	- The combination of: De Bruin, as modified in view of: Vendrell; Achin; Takada; and Eastman, teaches the limitations of claim 1 (which claim 20 depends on), as described above.
		- The combination of: De Bruin, as modified in view of: Vendrell; Achin; Takada; and Eastman, does not explicitly teach a method, wherein:
			- temporality of measurements in the EMR-datasets are modeled explicitly by value aggregation, and wherein to fully account for temporality in the data, known measurements are replaced by the aggregated values.
- However, in analogous art of methods and systems for predicting clinical events, Mwanza teaches a method, wherein:
	- temporality of measurements in the EMR-datasets are modeled explicitly by value aggregation, and wherein to fully account for temporality in the data, known measurements are replaced by the aggregated values (Mwanza, paragraphs [0072] and [0074]; Paragraph [0072] teaches that the GPM 106 [the prediction module] may be configured to obtain and/or receive structural parameter values (e.g., measured using SD-OCT) associated with a new patient (i.e., value aggregation), standardize the patient-specific values via a modeling dataset or aggregate patient data (i.e., an aggregate patient dataset) (i.e., modeling the EMR-datasets by value aggregation) stored in a database 108 or other storage module.  Paragraph [0074] teaches that the predictive equations may change some based upon the data set 108, as new data is continuously updated and/or added (i.e., known measurements are replaced by the aggregated values), however, the method of arriving at and/or transforming data upon applying the multivariable predictive model is the same.  Paragraph [0081] teaches that this feature is beneficial for increasing the sample size and improving the estimation of the unknown model parameters.).
Therefore, it would have been obvious to one of ordinary skill in the art of methods and systems for predicting clinical events at the time of the effective filing date of the claimed invention to further modify the method for assessing the status of a patient using predictive models taught by De Bruin, as modified in view of: Vendrell; Achin; Takada; and Eastman, to incorporate steps and features directed to modeling data based on an aggregate patient dataset and continuously update and/or add new data to predictive equations, as taught by Mwanza, in order to increase the sample size and improve the estimation of the unknown model parameters. See Mwanza, paragraph [0081]; see also MPEP § 2143 G.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464. The examiner can normally be reached Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450


/N.A.A./Examiner, Art Unit 3686

/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686